DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/4/2022.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the stirring tine member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for the “stirring portion” and the “tine member” but not for a limitation that combines the two.  Claims 3-11 and 14 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keel, III (U.S. Patent Pub. No. 2014/0340979).
Regarding claim 1, Keel, III discloses an agitator (figures 7-12, reference #200; figures 18-23, reference #400) capable for disposition within a cavity of a vessel body containing a particulate (figure 24), the agitator comprising:
a stirring portion (figures 7-12, sets y and z of reference #220; figures 18-23, middle spines of reference #420) having a rod member (figures 7-12, reference #210; figures 18-23, reference #410) and a tine member extending radially from the rod member (figures 7-12, reference #220, sets y and z; figures 18-23, middle spines of reference #420); and
a flip member arranged at an end of the agitator (figures 7-12, set x of reference #220 and reference #225; figures 18-23, end set spines of reference #420), the flip member extending radially from the rod member (figures 7-12, x of reference #220 extends radially from reference #210; figures 18-23, end reference #420 extends radially from reference #410) and having a weighted ball portion (figure 7, reference #230 of set x (not labeled with respect to set x, but shown where “x” is labeled); figures 18-23, reference #430) connected to the rod member by a rod portion (figures 7-12, reference #240 of set x (not labeled with respect to set x, but shown as connecting piece between “x” and numeral 210); figures 18-23, reference #440), wherein the weighted portion is radially offset from the tine member (see figures 10-12, “x” radially offset from “y”/“z”; see figures 18-23, reference #430 knob radially offset from middle reference #420);
wherein the agitator is positionable relative to the vessel body to move the stirring portion through the particulate in response to movement of the weighted portion in response to gravitational and/or inertial forces acting on the weighted portion due to movement of the vessel body (figure 7; figure 18; see figure 24 showing use of agitator with vessel body) (the limitation is directed to a manner of operating disclosed agitator, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”).
Regarding claim 2, Keel, III discloses:
wherein the rod member defines an axis (figures 7-12, reference #210 and 250; figures 18-23, reference #410 and 450);
wherein the stirring tine member has a base portion (figure 7, reference #240 of sets y and z (not labeled with respect to set y, but shown as connecting piece between “y” and reference #210); figure 18, reference #440) and a tip portion (figure 7, reference #230 of sets y and z (not labeled with respect to set y, but shown where “y” is labeled); figure 18, reference #430), the base portion connecting the tip portion with the rod member (figure 7, reference #220 and 230 of sets y and z; figure 18, reference #430 and 440); and
wherein the rod portion connects the weighted ball portion with the rod member at a location radially offset from the tip portion of the tine member capable to flip the agitator end-over-end responsive to force applied to the weighted ball portion of the flip member (figures 9-12, reference #220 and 230 of set x shown as radially offset from “y” and “z”; figures 18-23, reference #430 and 440 of bottom reference #420 radially offset from middle reference #420) (the limitation is directed to a manner of operating disclosed agitator which does not further limit an apparatus claim, and ball/knob portion 230 of set x is an object having weight that is capable of flipping the agitator responsive to force applied). 

    PNG
    media_image1.png
    682
    849
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    620
    media_image2.png
    Greyscale

Regarding claim 3, Keel, III discloses wherein the rod member connects the tine member to the flip member, the flip member axially offset from the tine member (see figures 9 and 10, reference #210 (not labeled, but body where reference #250 passes through) connects spine of x and spine of y, axially offset; figures 18-23, where bottom reference #420 connects to reference #410, axially offset from location of middle reference #420).
Regarding claim 4, Keel, III discloses wherein the rod member is a first rod member and further comprising at least one second rod member, the second rod member arranged along the axis and connected to the first rod member by the tine member (see figures 9 and 10, cylindrical body sections arranged along axis 250 between tines y and z and rod x; figure 19, reference #410 is first rod member and top reference #420 with axis 450 passing through is second rod member).
Regarding claim 5, Keel, III discloses wherein the tine member is a first tine member and further comprising a second tine member, the second tine member connected to the rod member (figures 9-12, multiple “z” and multiple “y”; figures 18-23, multiple reference #420).
Regarding claim 6, Keel, III discloses wherein the second tine member is coplanar with the first tine member (see figure 9 and 10, multiple “z” tine members are coplanar in plane perpendicular to axis 250; see figure 21, middle reference #420 are coplanar in plane perpendicular to axis 250).
Regarding claim 7, Keel, III discloses wherein the second tine member is arranged in a plane orthogonal relative to the first tine member (see figure 11, dotted lines through tines “y” and “z” are orthogonal; see figure 21, top two tine members of middle reference #420 are orthogonal to each other).
Regarding claim 8, Keel, III discloses wherein the flip member is a first flip member and further comprising a second flip member connected to the rod member (figures 9-12, multiple flip members “x”; figures 18-23, multiple end reference #420).
Regarding claim 9, Keel, III discloses wherein the first flip member and the tine member are arranged in a common plane, and wherein the second flip member is offset from the first flip member 90-degrees or 180-degrees (figure 9, top and middle flip members “x” in same plane perpendicular to axis 250 and offset from each other by 90 degrees; see figure 21, end and middle reference #420 at top are in same plane with middle reference #420 at top being offset by 90 degrees).
Regarding claim 10, Keel, III discloses wherein the first flip member and the second flip member are arranged on a same side of the tine member (see figure 9, two reference “x” on same side as “y” and “z”; see figure 20, first and second of end reference #420 on right side as demonstrated by axis 450, being same side as middle reference #420).
Regarding claim 11, Keel, III discloses wherein the first flip member and the second flip member are arranged at opposite sides of the tine member (see figure 10, top “x” arranged axially above top tine “y” and bottom flip member “x” arranged axially below top tine “y”; figure 19, bottom end reference #420 and top end reference #420 are on opposite sides of middle reference #420).
Regarding claim 12, Keel, III discloses wherein the flip member is one of a plurality of flip members (figures 9 and 10, multiple “x”; figures 18-23, end reference #420), wherein the plurality of flip members are evenly distributed between axially opposite ends of the agitator (figure 9, all “x” distributed evenly on single vertical axis through reference #250; figures 18-23, all end reference #420 distributed evenly from single portion on reference #410), wherein the plurality of flip members are evenly distributed about the axis (figure 9, all “x” distributed evenly on single vertical axis through reference #250; figures 18-23, end reference #420 distributed evenly from single point on reference #410), and wherein the plurality of flip members are unevenly distributed radially about the axis (figure 9, all “x” located on right end of axis, while none are located on left end of axis; see figures 18 and 20, end reference #420 radially uneven about axis).
Regarding claim 13, the limitation is directed to a method of making the agitator which does not further limit an apparatus claim.  The agitator of Keel, III is capable of being formed from a polymeric or a metallic material (figures 7-12, reference #200; figures 18-23, reference #400).
Regarding claim 14, Keel, III discloses wherein the rod member is one of a plurality of rod members axially spaced from one another along the axis (figures 9 and 10, multiple cylindrical body sections arranged along axis 250 between tines y and z and rod x; figure 19, reference #410 and top portion of top reference #420), wherein the tine member is one of a plurality of tine members connected to the rod members (figures 7-12, multiple “y” and “z” tine members; figures 18-23, multiple middle reference #420), and wherein the flip member is one of a plurality of flip members circumferentially offset from one another about the axis (figures 9-12, “x” flip members and reference #225 axially offset from “x” flip members; figures 18-23, multiple end reference #420).
Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. Applicant argues Keen fails to disclose the limitation  of an agitator having a flip member with a weighted ball portion that is radially offset from the tine member because the spines of Keen are identical in radial length and overall shape.  Examiner finds this argument unpersuasive.  First, “radial length” is different than “radially offset”.  Radially offset means the splines extend at different angles from the axis and has nothing to do with the length of the spines.  Secondly, as shown in figures 11 and 12, the weighted ball portion (“x”) is both radially offset from the tine members (“y” and “z”) and has different lengths.  This is also shown in figures 18 and 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774